IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                                July 14, 2008
                               No. 06-31114
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk
JEMETRIC DEBROW

                                         Petitioner-Appellant

v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY

                                         Respondent-Appellee


                Appeal from the United States District Court
                   for the Western District of Louisiana
                          USDC No. 5:03-CV-2219


Before REAVLEY, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
     Jemetric Debrow, Louisiana prisoner # 340678, appeals from the denial of
his application for habeas corpus relief pursuant to 28 U.S.C. § 2254. Debrow
challenges his convictions of attempted second degree murder and armed
robbery. We granted Debrow a certificate of appealability (COA) on the issue
whether counsel was ineffective for failing to move for a mistrial or an
instruction to disregard a witness’s hearsay testimony. We denied Debrow a
COA as to every other issue he raised in his COA motion.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-31114

      Debrow contends that Crawford v. Washington, 541 U.S. 36 (2004), was
violated when the police witness offered hearsay testimony. This court denied
Debrow a COA on the issue whether the trial court erred by admitting hearsay
evidence. Loose papers, orange tab. A COA is a jurisdictional prerequisite for
an appeal in a habeas action. Haynes v. Quarterman, 526 F.3d 189, 192 (5th Cir.
2008). We lack jurisdiction to address Debrow’s contention.
      Debrow contends that counsel’s failure to move for a mistrial or request
a limiting instruction constituted ineffective assistance because a sustained
objection was inadequate to cure a harmful error. He argues that counsel’s
failure deprived him of a fair trial, but does not indicate exactly how that is so.
He argues that counsel owed him the same level of legal representation received
by the defendant in Crawford, without elaborating on how counsel’s performance
suffered by comparison to the representation in Crawford.
      Viewed in the light of the evidence against Debrow, the testimony in
question was not sufficiently prejudicial to warrant a mistrial, see State v. Tate,
880 So. 2d 255, 261 (La. App. 2004), and an instruction to disregard the hearsay
testimony would not have affected the verdict.        Debrow has not shown a
reasonable probability that he would have been found not guilty had counsel
requested an instruction to disregard. See Strickland v. Washington, 466 U.S.
668, 694 (1984).
      Moreover, to the extent that Debrow’s brief can be read as suggesting that
counsel was ineffective for failing to raise a Crawford-like argument, Debrow
was convicted before Crawford was decided. Crawford overruled previous
Supreme Court caselaw regarding hearsay testimony. See Lave v. Dretke, 444
F.3d 333, 334 (5th Cir. 2006). Counsel does not render ineffective assistance by
failing to anticipate changes in the law. Lucas v. Johnson, 132 F.3d 1069, 1078-
79 (5th Cir. 1998).
      AFFIRMED.



                                        2